PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/814,663
Filing Date: 10 Mar 2020
Appellant(s): YUKI et al.



__________________
Eric Myers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 19 of the claims dated 06/03/2021 are rejected. 

NEW GROUNDS OF REJECTION
None

RESTATEMENT OF REJECTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. (US 6,746,993)
In regards to claim 1, Yuki teaches viscosity index improver (VII) and lube oil containing the same (title).  The composition comprises VII polymer A0 or A1 (column 1 lines 40 – 45).  Polymer A0 comprises at least one C20-40 alkyl (meth)acrylate and at least one other alkyl methacrylate, and both polymers have a weight average molecular weight of from 5,000 to 2000,000 (column 1 lines 65 – column 2 lines 5).  Polymer A1 contains monomer (a0) is C20-40 alkyl (meth) acrylate, (a1) is C16-19 alkyl (meth) acrylate, (a2) is C1-4 alkyl (meth) acrylate, (a3) is C8-15 alkyl (meth) acrylate, (a4) is C16-18 alkyl (meth) acrylate etc. (column 3 lines 45 – column 4 lines 46).  Monomeric units a0 and/or a1 are present at from 5 to 90%, a2 at 0 to 85% or preferably from 10 to 70%, a3 and/or a4 at 0 to 20% etc. in polymer A1 (column 8 lines 36 – 45).  Thus, polymer A1 will be expected to have an average carbon number overlapping the 
In regards to claims 2 – 7, Yuki teaches the polymer having the claimed limitations as previously discussed.
In regards to claim 8, Yuki teaches the VII polymers having the claimed limitations and which can be present in an oil concentrate concentration of from 10 to 90% or from 30 to 80% or preferably from 30 to 50%, which provides base oil as balance in amounts of preferably from 50 to 70% which overlaps the claimed ranges (column 12 lines 37 – 40).
In regards to claim 9, Yuki teaches the composition can optionally (i.e., at 0% or higher) comprise an additional polyalkyl (meth)acrylate copolymer (B) or (B1) having Mw of from 5,000 to 1,000,000 or from 10,000-250,000 and comprising monomers a2 at 0-40%, a3 and a4 at 60 to 100% and which provides average carbon number of from 12.2-12.6 within the claimed range for the polymer C of the claim (column 13 lines 17 – 54).
In regards to claims 10, 11, Yuki teaches the additive composition comprising diluents such as mineral oils in which the VII are dissolved for polymerization, and wherein base oils into which the VII is added have kinematic viscosity at 100C of from 1 to 15 mm2/s (cSt) or particularly from 2-5 cSt and include mineral oils (Groups I to III oils) etc. which are also useful as solvents for polymerization in the VII additive concentrate (column 12 lines 25 – 56).
In regards to claims 12, 13, Yuki teaches the additive composition having the claimed limitations as previously stated.  In the polymer B (equivalent to polymer C of the claims) the monomers can comprise 20 to 45% of dodecyl (C12 alkyl) methacrylate (DDM), 20 to 45% of tetradecyl (C14-alkyl) methacrylate (TM) which provides 40-90% of C12-C14 alkyl 
In regards to claim 14, Yuki teaches adding the VII additive concentrate into lubricating oil composition (column 18 lines 45 – 55).  The step of addition of the concentrate into the oil would be expected to keep the Kv100 and decrease the HTHS of the lubricating oil composition as claimed.
In regards to claim 15, Yuki teaches lubricating oil composition having the base oil, VII polymer A and polymer B and further additives in the claimed amounts.  The base oil comprises polymer A in amounts of from 0.5 to 30% (column 12 lines 64 – 67).  Polymer A and Polymer B are present at ratios of from 1 to 99 to 99 to 1 in the composition thus providing polymer B in amounts overlapping the claimed range (column 13 lines 65 – 67).  Additives are optional and present in amounts of from 0 to 20% (column 14 lines 33 – 42).
In regards to claim 16, Yuki teaches the composition having the polymer of the claim as previously discussed.
In regards to claim 17, Yuki teaches the composition having the additives of the claim such as detergents, dispersants, antioxidants, antiwear, extreme pressure additives etc. (column 14 lines 4 – 32).
In regards to claim 18, Yuki teaches the composition and the method as previously stated.  The composition is an engine oil composition (column 17 lines 57 – 63).
In regards to claim 19, Yuki teaches the composition and method ad previously stated.  The composition comprises polymers having carbon chain lengths and amounts overlapping the claimed limitation.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive.
As an initial matter, it is noted that Yuki teaches similar copolymers as claimed and which are present in amounts overlapping the claimed ranges.  As a second matter, it is noted that the narrower embodiment of the claimed copolymers allowing the presence of C10-16 alkyl (meth) acrylates at 65% in the monomeric composition does not enable the preparation of polymers having an average carbon number of from 7 to 7.5!
On the initial matter.  Appellant’s independent claim 1 which is specifically drawn to the acrylate or methacrylate (i.e., the term acrylate also includes methacrylate) copolymer (unlike the independent claim 15 which is drawn to an oil composition comprising the polymer) recites a polyalkyl(meth)acrylate copolymer comprising 7 to 15% of a C18-C24 alkyl(meth)acrylate, and wherein the average carbon number of the copolymer is 7 to 7.5 and the weight average molecular weight is 300,000 g/mol or greater.  
To achieve an average carbon number of 7 to 7.5, the copolymer requires a larger amount of lower carbon chains such as C1 to C4 alkyl acrylate monomers to be mixed with the minor amounts of the C18 to C24 alkyl acrylate monomers.  In the narrower embodiment of the claims, the copolymer comprises 20-35% of C1 to C4 alkyl acrylates, 50-65% of C10 to C16 alkyl acrylates, and 7 to 15% of C18 to C24 alkyl acrylates.
Yuki, teaches a copolymer A1 comprising monomeric units C20-40 alkyl (meth) acrylate (a0) and/or C16-19 alkyl (meth) acrylate (a1) are present at from 5 to 90%, C1-4 alkyl (meth) acrylate (a2) present at 0 to 85% or preferably from 10 to 70%, C8-15 alkyl (meth) acrylate (a3) and/or C16-18 alkyl (meth) acrylate (a4) at 0 to 20% etc. and wherein the polymer has a weight average molecular weight (Mw) of from 5,000 to 2000,000.  
Thus, monomeric unit a2 of Yuki which is C1 to C4 alkyl acrylates and present at from 0 to 85% or preferably from 10 to 70% provides amounts that overlaps the 20 to 35% of C1 to C4 alkyl acrylates of the narrower embodiment of the claim.  The units a0 and/or a1 of Yuki which are C16 to C19 and/or C20 to C40 alkyl acrylate and present at from 5 to 90% provides number of carbon atoms and amounts that overlaps the limitation of 50 to 65% of C10 to C16 and/or the 7 to 15% of the C18 to C24 alkyl acrylates in the narrower embodiment of the claims.  Thus, even the narrows embodiments of the claimed copolymer (such as claims 3, 4, 12, 16 and 19) are overlapped.  
Thus, Yuki clearly teaches the broadest limitation of the independent claim 1 which appellant does not disparage. Appellant also does not dispute the overlapping carbon number ranges, overlapping monomeric amounts and the overlapping molecular weight taught by Yuki according to the broadest or the narrower embodiments of the claims.
On the second matter.  Examiner further asserts that the narrower embodiment of the claims (i.e., claims 3, 4, 12, 16, 19) which requires that C10 to C16 alkyl acrylate is present at 50 to 65% does not and/or cannot provide an average carbon number of from 7 to 7.5.  It does not appear mathematically possible to achieve an average carbon number of 7 to 7.5 when the C10 or C16 alkyl acrylate is used at 65%, while maintaining the C16 to C16 alkyl (meth) acrylate at from 7 to 15%.
(10 * 0.65) + (18 * 0.07) + (1 * 0.28) = 8.04.  Thus, when the C10 alkyl acrylate is at 65%, the lowest average carbon number that can be achieved is 8.04 rather than the 7 to 7.5 required by the claims.  
Similarly, when the C16 alkyl acrylate is used at 65%, the lowest average carbon number that can be achieved is 11.94.  Thus, when the C10 to C16 alkyl (meth) acrylate is used at 65%, the lowest range for the average number of carbon is from 8.04 (for C10 at 65%) to 11.94 (for C16 at 65%). If the C18 is used at amounts higher than 7%, such as up to 15%, the average number of carbon atom would be higher than the calculated ranges.  Similarly if C24 is used at 7% to 15%, the average number of carbon atoms would be higher than the calculated ranges.  Similarly, if C4 is used instead of C1, the average number of carbon atoms would be higher than the calculated ranges, or at least higher than the calculated minimum of 8.04.
Under the scenario where C10 to C16 alkyl (meth) acrylates are present at 65%, the C1 to C4 alkyl (meth) acrylate cannot be present at 35% since that sums to 100% and the C18 to C24 alkyl (meth) acrylate group would have to be 0%, while the claims require them at 7 to 15%.
Thus, in summary, the narrower embodiments of the claims, such as limitations in claims 3, 4, 12, 16 and 19, which requires up to 65% of C10 to C16 alkyl (meth) acrylate does not appear to enable the provision of the required average carbon number of 7 to 7.5 as claimed, and/or does not further limit the independent claim, and/or at least fails to support the breadth of the claims as a 65% of C10 alkyl (meth) acrylate would provide a calculated average carbon 
Since appellant’s arguments are particularly directed to limitations in claims 3, 4, 12, 16 and 19 and such claims do not appear to be enabled to provide the required averaged carbon number of the claims, the arguments are moot as they are insufficient to remedy the error discussed above.  
Again, clearly, the independent claim 1, which is the broadest embodiment of the claimed copolymer and which only requires a polymer having 7 to 15% of a C18-C24 alkyl(meth)acrylate, an average carbon number of the copolymer is 7 to 7.5 and a weight average molecular weight is 300,000 g/mol or greater, is provided (encompassed) by the general disclosure of Yuki which teaches similar carbon chain lengths for polyalkyl(meth)acrylates having amounts over overlapping the claimed ranges.  

On page 8, appellant argues that the prior art by Yuki is not enabled to teach the claimed composition comprising a copolymer having a molecular weight of 300,000 g/mol or higher because appellant has allegedly demonstrated that the closest related copolymer of Yuki is insoluble and would be rendered inoperable due to the solubility requirement of Yuki.  The argument is not persuasive.
The prior art teaches similar (meth)acrylate copolymers having weight average molecular weights (Mw) of at least 5000 and up to 2,000,000 (column 9 lines 37 – 46).  Thus, according to Yuki, copolymers having molecular weights much higher than 300,000 g/mol, such as up to 2,000,000 g/mol are enabled for use as additives in Yuki’s composition and would be soluble, contrary to appellant’s assertion.  Furthermore, the standard for establishing a lack of enablement none of which are limitations of the claims.  
 The fact that such modified polymer (modified to have a molecular weight of more than 10 times what it was designed for) is not soluble is a specific composition that is not required by the claims is not evidence that such modified polymer would not be soluble in any myriad of possible base oil compositions, having any suitable viscosity and used under any suitable condition and at any suitable treat rate as allowed by the claims.  
The fact that Yuki generally teaches that the copolymers are suitable and soluble at much higher molecular weights than the minimum required molecular weight of 300,000 g/mol as claimed provides a presumption of the operability and solubility of the polymers of Yuki at the higher molecular weights of the claims.
Appellant argues that the examiner had erred in disregarding their evidence of unexpected results.  The argument is not persuasive.
The inventive examples relied upon for providing evidence of unexpected results are not commensurate in scope with the claims and thus fails to overcome the basis for obviousness.  Also, it must be noted that the inventive examples are not directed to the broadest embodiment of the claimed copolymer as recited in claim 1, but to the narrower and flawed polymeric composition of 3, 4, 12, 16 and 19, which, as discussed above, cannot mathematically provide the required average carbon number of 7 to 7.5 as claimed.
Appellant argues that the prior art did not disclose, suggest or enable maintaining KV100 value in parallel decreasing an HTHS100 value of a lubricating oil composition.  The argument is not persuasive as the limitations or properties being alleged upon are not present in the claims, except for claim 14 alone, thus making the allegation irrelevant and moot with respect to the other claims.  
In regards to claim 14 which is drawn to the copolymer of the broadest embodiment of claim 8 that only requires 7 to 15% by weight of C18-C24 in the copolymer, an average carbon number of 7 to 7.5 and a Mw of 300,000 or higher, Yuki teaches similar polymers as previously discussed above and would be expected to provide viscosity properties that are similar to those claimed, or at least encompass or overlap them.
Appellant again alleges that the examiner disregarded their evidence of unexpected results.  Appellant alleges that there are unexpected results achieved by maintaining a given HTHS150 value while decreasing an HTHS100 value.  Again, the alleged improvements are drawn to examples formulated for the narrower embodiments of the claimed copolymer and directed to the flawed claims 3, 4, 12, 16 and 19 which cannot mathematically provide the required average carbon number of 7 to 7.5 as claimed. 
The alleged demonstration of unexpected results were discussed in the interview summary dated 05/11/2021 but were not found to be persuasive as no agreement was reached.  Again the inventive examples being relied upon are not commensurate in scope with the claims and thus fails to overcome the basis of obviousness.  Furthermore, it is unclear from the results 
Appellant argues that the composition of claim 19 was not taught by Yuki.  
The argument is not persuasive as Yuki teaches polymers having monomeric compositions having alkyl chain lengths and amounts overlapping the ranges of the claims.  The rejection was based on obviousness not anticipation. Appellant does not show evidence that any alkyl (meth) acrylate group not required in claim 15 was required by Yuki.  For instance, Yuki recites that C20-40 alkyl (meth) acrylate (a0) and/or C16-19 alkyl (meth) acrylate (a1) can be present at from 5 to 90% and thus polymer a0 which are drawn to the C20 to 40 alkyl (meth) acrylates can be absent with the claimed limitation still being met.
On page 10, appellant argues that the Yuki reference is not enabling for the claims as appellant points to a specific condition were a narrower embodiment of Yuki’s polymer, when modified to higher molecular weights, can be insoluble in a specific Yubase 4 oil having a specific HTHS150 viscosity of 2.6 and formulated to provide a 0W20 viscosity grade which are all parameters that are outside the limitations of the claims.  The argument is not persuasive.
The specific test is irrelevant as it relies on embodiments including specific Yubase 4 oil, HTHS150 of 2.6, 0W20 viscosity grade and uses of the polymer at a treat rate of 6.2 to 7%, none of which are claimed requirements.  In fact, only claim 15 is drawn to an oil composition comprising the claimed copolymer and it only requires them at 1 to 3% not at a treat rate of 6.2 to 7% used in the examples relied upon for demonstrating a lack of enablement.
Also, it is noted that the scope of Yuki’s invention is not limited to the polymer A-11 of Example 15 of Yuki alone.  The specific copolymer has C1 (MM) methacrylate at 30%, C12 th or more lower) than the at least 300,000 g/mol of the claims.  In this embodiment, Yuki provides three different monomers C12, C14 and C16 at a total of 64% to provide the equivalent of monomer b) of the claim.  
Appellant has provided no single inventive example wherein the C10 to C16 alkyl (meth) acrylate is provided at a monomeric amount of up to 65% to demonstrate solubility of their inventive copolymers at such high amounts.  Each of the inventive polymers A to I in Table 2 of appellant’s specification comprises a total of the C10 to C16 alkyl methacrylate monomers at amounts of between about 50 and 55%.  Thus, appellant provides no relevant inventive example to compare with the modified polymer of prepared to have similar ingredients to the polymer A-11 of Example 15 of Yuki.  Again, appellants argument of lack of enablement seems to similarly apply to the inventive polymers since appellant fails to provide a single inventive example having the C10 to C16 alkyl acrylate monomers at above 55%, while the claims allow for much higher amounts of up to 65%.  
Appellant has failed to provide soluble polymers having C10 to C16 alkyl (meth) acrylates at above 55%.  Therefore, the specific polymer A-11 of example 15 of Yuki having much higher C10 to C16 content that appellant’s inventive examples cannot be modified to have more than 10 times the required molecular weight and then relied upon for demonstrating a lack of enablement.
Again, appellant’s demonstration that polymers O, N and X as being insoluble can only arguably (at best, if all of the modifications to the polymer, oil and amounts used can be permitted) be directed to a specific polymer A-11 of Yuki (i.e., Example 15) and does not limit 
However, the demonstration fails to prove that all polymers of Yuki having molecular weights of higher than 300,000 g/mol such as up to 2,000,000 g/mol which Yuki teaches would be suitable, are not enabled and would be insoluble in all oil compositions and at all viscosities and treat rates allowed by the claims.  A single embodiment with the specific monomeric composition of C1 (MM) methacrylate at 30%, C12 (DDM) at 35%, C14 (TM) at 15%, C16 (HM) at 14% and C18 (OM) at 6% according to Example 15 of Yuki is not sufficient to justify a conclusion that the entirety of Yuki is not enabled.  
Again, the conditions under which the test for solubility was performed is very specific and are outside of the requirement of the claims.  The formulation was prepared using a specific Yubase 4 base oil and targeted to provide a specific HTHS 150 value of 2.6 mPas and a 0W20 viscosity formulation, while the polymer is used at treat rates of between 6.2 to 7%, none of which are limitations of the claims (see page 36 lines 26 – page 37lines 6 & Table 4a of appellant’s specification).  For instance, only claim 15 is directed to a fully formulated oil composition and it only requires 1 to 3% of the claimed polymer, not even the 6.2 to 7% used in the examples. Demonstrating that a very narrow embodiment of Yuki’s copolymers when used at high molecular weights and prepared as formulations that require specific properties that are outside the claimed embodiments are insoluble is not a proper demonstration of lack of enablement.
On page 12, appellant argues that the claims are limited to linear C18-C24 alkyl acrylates and that the branched C20 to C40 of Yuki do not meet the claims, and there would be 
Yuki teaches the C20-C40 alkyl acrylate groups can be optionally present  in the monomeric composition as units (a0) (or conversely may be absent when a1 is used entirely) in amounts of from 5 to 90% and thus provides reasonable expectation for success when used.  Appellant fails to consider the case where such higher molecular weight component is present in the copolymer but instead relies exclusively on attempting to recreate a polymer which Yuki intended to be used as a low molecular weight polymer to demonstrate a lack of enablement.  The reasoning is erroneous as not all monomeric compositions would be expected to be soluble at all possible molecular weights, and appellant fails to consider polymers comprising the high molecular weight monomers of C20 alkyl acrylates or higher at from 5% or higher for demonstrating a lack of enablement.  
Alleging that a specific embodiment which was intended to be a low molecular weight copolymer would be insoluble when recreated by appellant to have a higher molecular weight and when used in a specific Yubase 4 base oil having specific viscosity parameters as evidence of lack of enablement is erroneous, simply because Yuki never intended that specific polymeric composition to be high molecular weight and insolubility in one specific oil and at a specific concentration does not imply insolubility in all possible lubricating oils, at all possible viscosities and at all possible treat rates allowed by the claims.  Except for claim 15, no other claim limits the amounts of the polymer that can be present in oil.  Thus, arguably the polymer can be used at much lower amounts of 0.1% or 0.01% or even smaller and may be soluble in the lubricant at such amounts.  

Again, even appellant’s own inventive examples fail to provide examples of soluble polymers having the C16 to C20 alkyl (meth) acrylate monomer which are present at up to 65% for comparison as their examples only comprise such groups at a maximum of 55%.  
Appellant fails to apply the proper criteria for demonstrating a lack of enablement such as discussed in MPEP 2164.01(a).  Such criteria may include:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Appellant erroneously relies on a composition having specific limitations not required by the claims for demonstrating a lack of enablement.  The claims allow for the use of any suitable lubricating oil while the specific oil used in the experiments is Yubase 4 base oil, targeted to provide a specific HTHS 150 value of 2.6 mPas and a 0W20 viscosity formulation.  Requiring 
Appellant agreed that when the higher molecular weight monomers such as C20 alkyl (meth) acrylates are present in the monomeric composition, the high molecular weight polymers of 300,000 g/mol or higher would be expected to be soluble.  Appellant’s agreement thus contradicts the allegation of undue experimentation, as appellant takes it as fact that solubility would occur with the presence of such higher C20 alkyl (meth) acrylate monomers.  Yet, appellant still erroneously maintains that all polymeric composition of Yuki must be soluble at the higher molecular weight of 300,000 g/mol or higher as claimed.  
Furthermore, in view of appellant’s admission, it appears that persons of ordinary skill in the art would know to blend such higher C19 or C20 alkyl acrylate monomers in order to prepare soluble high molecular weight polymers having weights of up to 2,000,000 g/mol as allowed by Yuki, which would be within the general knowledge of persons of ordinary skill in the art practicing the invention of Yuki according to requirement D) above.  
Appellant’s attempt to demonstrate that polymers prepared by Yuki to be lower molecular weights of about 28,600 g/mol would not be soluble if the same polymers were prepared to be higher molecular weights of 300,000 g/mol or higher, is not a proper demonstration of lack of enablement.
  Even relying upon appellants own analysis and specific composition, Yuki is enabled for the claimed subject matter so long as it can be soluble when it comprises the high molecular weight monomers such as C19 or C20 alkyl (meth) acrylate which would make them soluble when preparing higher molecular weight polymers having greater than 300,000 g/mol as appellant also admits would be the case. Also, the claims are not limited to 0W20 formulations 
On page 13, Appellant argues that the inventive examples are evidence of unexpected results.  Appellant alleges that the ability to maintain a given HTHS 150 value while degreasing an HTHS100 value supports unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
In the broadest embodiment of the claimed polymer, claim 1 allows the copolymer to comprise 7 to 15% of a straight chained C18-24 alkyl (meth) acrylate having average carbon number of 7 to 7.5 and Mw of 300,000 g/mol or higher and does not restrict the presence of other monomers or their amounts so long as the carbon number and Mw is provided.  Also, there is no restriction on the useful amount of the copolymer in lubricating oil.  The very narrow amounts of specific monomers which are used in oil at treat rates of 6.2 to 7% in Table 4a does not support the breadth of the claims.  For instance, the inventive examples all require SMA at 20 or 22.5%.  SMA is a mixture that comprises 64% of C18 alkyl methacrylate, thus allowing for the C18 alkyl methacrylate to be present in the polymer in calculated amounts of 12.8% or 14.4% which is at the higher endpoint of the claimed range that allows for the C18-C24 alkyl (meth) acrylate to be present at from 7 to 15%.  The inventive examples only require C18 alkyl methacrylates thus excluding myriads of monomers such as all C18 – C24 acrylates
In the narrower embodiment of the claimed polymer, drawn to claims 3, 4, 12, 16 and 19,  the polymer comprises 20 to 35% of C1-C4 alkyl acrylate, 50 to 65% of C10 to 16 alkyl (meth) acrylate, and 7 to 15% of C18 to C24 alkyl (meth) acrylate.  However, the inventive examples are drawn to specific polymers A to I, strictly requiring 25% of the C1 methacrylate (MMA) and 0 to 7% of the C4 alkyl methacrylate (BMA).  This excludes all C1-C4 acrylate monomers.  Also, while the claims allows for any C1 to C4 alkyl (meth) acrylate to be useful in amounts of from 20 to 35%, the inventive examples requires at least 25% of C1 alkyl methacrylate and a maximum of 7% of C4 alkyl methacrylate which does not support the breadth of the claims that can allow the C4 alkyl (meth) acrylates to be useful at up to 35% with 0% of the C1 alkyl (meth)acrylates.  Criticality of the claimed amounts for the C4 alkyl (meth) acrylates at 20 to 35% is also not supported as the inventive examples restrict such monomers to a maximum of 7%.
The inventive examples requires 0 or 0.1% of branched C10 alkyl methacrylate (IDMA) while the claims allow for any of C10 to C16 alkyl (meth) acrylate (i.e., C10 alkyl(meth) acrylates alone) to be present at from 50 to 65% in the polymer, which does not support the breadth of the claims.  Again, the inventive examples are exclusively methacrylates and ignores acrylates completely.
The inventive examples requires 0 or 18% of a blend having C12 to C15 alkyl methacrylate with average carbon of 13.4 (DPMA) and 27.4 to 35% of a mixture having average carbon number of C12.5 alkyl methacrylate (LMA) thus providing a majority of C12 to C15 methacrylate, which excludes C16 alkyl (meth) acrylates, essentially excludes C10 alkyl (meth) acrylate as they are present at most at 0.1%, and again are solely drawn to methacrylates thus 
Furthermore, the C10 to C15 alkyl methacrylate mixtures are present at a maximum of 55% in the polymer which fails to support the claimed range that allows for the use of C10 to C16 alkyl (meth) acrylate at up to 65%.  While appellant argues that Yuki’s polymer having 64% of a similar group would have been insoluble in oil, appellant fails to provide a single inventive example of polymers having the C10 to C16 alkyl group at up to 65% in the polymer.
The inventive examples require 20 or 22.5% of mixture having an average carbon number of C17.1 alkyl methacrylate (SMA).  Again, since the SMA mixture comprises 64% of C18 alkyl methacrylate the actual amount of the C18 alkyl methacrylate is 12.8% when SMA is present at 20% in the polymer and 14.4% when SMA is present at 22.5% in the polymer.  The inventive example fail to provide C18 alkyl methacrylate at the lower amounts of 7% as claimed which does not demonstrate criticality of the claimed range.  Again, the inventive examples are only directed to methacrylates while the claims allows for use of acrylate or methacrylates, which does not support the breadth of the claims.  Again, while the claims allows for the presence of C18 to C24 alkyl (meth)acrylates, the inventive examples strictly require C18 alkyl methacrylates which excludes C18-C24 alkyl acrylate or the higher C19 to C24 alkyl methacrylates of the claims.
While claim 15 is the only claim directed to a fully formulated composition and requires that the copolymer (polymer) is used at 1 to 3% in base oil, the inventive examples require treat rates of 6.2 to 7% of polymer in oil which does not support the claimed range.  It may be argued that the inventive examples are non-inventive as compared to claim 15 which is the sole claim drawn to lubricating oil compositions comprising the claimed polymer.  Other claims are either 
Again, note that none of the inventive polymers are acrylates.  The inventive polymers require at least 25% of C1 and a maximum of 7% of C4 methacrylates contrary to the claims which can allow the C4 alkyl (meth) acrylate at 20 to 35% in the polymer.  The inventive examples restricts the C10 alkyl methacrylate to a maximum of 0.1% while the claims allow for the same to be useful at 50 to 65%.  Since the SMA mixture comprises 30% of C16 alkyl methacrylate and is present at 20 or 22.5% in the inventive copolymers, the C16 alkyl methacrylate monomers are present at 6 or 6.75% in the polymeric composition while claims allow for the use of such monomers when used alone at 50 to 65%.  The inventive examples requires that the C10 to C16 alkyl (meth) acrylate polymers are predominantly C12 to C15.  The inventive examples requires that the C10 to C10 alkyl (meth) acrylate polymers are present at a maximum of 55% while the claims allows the same to be present at up to 65%.
It is noted that the fact that the examples requires at least 25% of C1 alkyl methacrylate is evidence that large amounts of lower alkyl (meth) acrylate monomers are required to provide the average carbon of 7 to 7.5 when in mixture with 7 to 15% of a C18 to C24 alkyl (meth) acrylate.  A mixture having 65% of C10 to C16 alkyl (meth) acrylate and 7 to 15% of a C18 to C24 alkyl methacrylate cannot mathematically provide average carbon numbers of 7 to 7.5 as discussed above, but would have at minimum an average carbon number of 8.04.
While the claims allow for average carbon number of the polymers to be from 7 to 7.5, the inventive polymers require average carbon numbers of at least 7.1.  While the claims allows for the polymers to have a weight average molecular weight (Mw) of at least 300,000 g/mol, the 
Appellant thus fails to provide inventive examples that are commensurate in scope with the claims to provide a demonstration of unexpected results that are sufficient to rebut the basis for obviousness.
The results are not persuasive.
Appellant alleges that HTHS 100 is decreased while maintaining HTHS 150 as evidence of unexpected results.  However, in none of the inventive examples in Table 4b is the HTHS100 lowered or decreased compared to HTHS150.  
On page 14, Appellant alleges that Yuki does not suggest or enable maintaining KV100 value while decreasing HTHS100 value of a lubricating oil composition.  The argument is not persuasive.  
The limitation being alleged is strictly directed to claim 14.  However, claim 14 relies on the polymers of claim 8 which are taught by Yuki.  The polymers of claim 8 are the broader limitation of the claims that only requires 7 to 15% of the C18 to C24 alkyl (meth) acrylate, average carbon number of 7 to 7.5 and Mw of 300,000 g/mol or higher all of which Yuki provides. It is unclear how appellant has demonstrated the alleged decrease in HTHS100 while maintaining Kv100 and HTHS150 from the examples.  The examples do not appear to demonstrate the alleged decrease.  Moreover, it appears that since the polymers of Yuki are 
On page 16, Appellant argues that the rejection of claim 15 in view of Yuki is overcome in view of evidence of unexpected results.  The argument is not persuasive for reasons discussed above.  The inventive examples are not commensurate in scope with the claims and the treat rates are outside of the claimed range.  The inventive examples neither demonstrate synergism of the claimed monomers nor support criticality of the claimed ranges as discussed above.
Appellant argues that claim 19 is closed and thus is not taught by Yuki.  The argument is not persuasive.
First, it is noted that it appears to be mathematically impossible to achieve an average carbon number of 7 to 7.5 for a composition that comprises 50 to 65% of the C10 to C16 alkyl (meth) acrylate and 7 to 15% of C18 to C24 alkyl (meth) acrylate as required by claims 3, 4, 12, 16 and 19, or other claims dependent thereon.  Thus, the claims do not appear enabled to provide the required average carbon number of 7 to 7.5.
Also, Yuki teaches monomeric composition that can comprise C1-C4, C10 to C16 and C18 to C24 alkyl (meth) acrylate monomers, and optionally excluding other monomers not claimed, and in amounts overlapping the claimed range.  For instance, appellant alluded to polymer A-11 (Example 15) of Yuki as having monomeric composition of C1 (MM) methacrylate at 30%, C12 (DDM) at 35%, C14 (TM) at 15%, C16 (HM) at 14% and C18 (OM) at 6% which are alkyl (meth) acrylate monomers of the claim.  Notably, the C18 group is present at 6% rather than 7% and the polymer has Mw of 28,600 rather than at least 300,000 g/mol as claimed.  However, Yuki teaches the polymer can have C16-18 alkyl (meth) acrylate (a4) at 0 to 
Yuki does not require the presence of the branched C20 to C40 as demonstrated in by polymer A-11 of Example 15 of Yuki contrary to appellant’s assertion.  Thus, appellant’s conclusion that the branched C20 to C40 alkyl (meth) acrylate monomer must be present, and/or perhaps that anticipation may be required by Yuki to overcome claim 19 is erroneous.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771     
                                                                                                                                                                                                   
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.